As to the right of the Commonwealth to exact the inheritance tax here sought to be collected, I concur in the conclusion reached by Mr. Justice MAXEY in his dissenting opinion. The tax imposed by the Act of June 20, 1919, P. L. 521, falls upon inheritance of personal property owned by a resident of Pennsylvania at the time of his death. The transfer of land upon articles of agreement to sell and purchase, entered into by vendor and vendee, creates an executory contract (Driesbach v. Serfass, 126 Pa. 32, 40) under which the vendor holds the legal title merely as trustee for purchaser and purchaser holds the purchase money solely as trustee for vendor: 39 Cyc. 1303, and cases in note 20. This binding agreement to convey land for money converts vendor's beneficial *Page 356 
or equitable interest into personalty: Robinson v. Pierce,278 Pa. 372, 376. In substance, vendor's equitable title to the money contracted to be paid is his real or beneficial interest, and in contemplation of law is superior, under the binding terms of the contract, to his legal title to the land, held simply as security for payment by the purchaser: 39 Cyc. 1303-4. The equitable title of vendor in the money and of vendee in the land, vest at the time the contract is executed: Siter's App., 26 Pa. 178, 180. The situs of the personalty here in question for taxation purposes is the owner's domicile: Blodgett v. Silberman, 277 U.S. 1, 8-9. Decedent's domicile in the present case is Pennsylvania, and the rule of taxation applicable is as stated in 37 Cyc. 1564, citing numerous Pennsylvania authorities: "As to tangible personal property and choses in action, the general rule is mobilia sequuntur personam, and they are taxable at the place of the owner's domicile." I find nothing in the record to take this case out of the general rule and in my opinion the cases cited in the majority opinion do not apply here, as the facts in each case are different from those now before us. Beginning with the Act of June 17, 1879, P. L. 112, and continuing through all subsequent revenue legislation, the Commonwealth has expressly recognized the applicability of this rule by a provision in all its revenue acts subjecting to taxation for state purposes, as personal property, all articles of agreement for the sale of land without mention of its location, whether within or without the State. Although no such express provision appears in the Transfer Act of 1919, I find nothing in its terms tending to exempt intangible personal property such as was owned by decedent in the present case, from its application under the general rules of taxation law and statutory construction as above stated.
I would reverse the court below and enter judgment for the Commonwealth. *Page 357